Citation Nr: 1711875	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-41 538	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation prior to June 13, 2014, and an evaluation in excess of 10 percent thereafter for the service connected chronic epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, which awarded service connection for chronic epididymitis at a noncompensable rating.  During the pendency of the appeal, the Portland, Oregon, RO issued a September 2014 rating decision assigning a 10 percent rating for the disability, effective June 13, 2014.  Jurisdiction over this claim has since been transferred to the Seattle, Washington, RO.


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written statement in December 2016 indicating, "I am withdrawing my VA appeal claim for my groin injury.  I am accepting the current rating of 10%."  The Veteran's representative submitted this statement on the Veteran's behalf with a cover letter clarifying this to be a withdrawal of the epididymitis claim.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable evaluation prior to June 13, 2014, and an evaluation in excess of 10 percent thereafter for service connected chronic epididymitis, is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


